Jin Long Liu v CPS Contr. Co., Inc. (2020 NY Slip Op 06764)





Jin Long Liu v CPS Contr. Co., Inc.


2020 NY Slip Op 06764


Decided on November 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2019-00703
 (Index No. 504630/18)

[*1]Jin Long Liu, et al., respondents, 
vCPS Contracting Co., Inc., et al., appellants.


Kelly, Rode & Kelly, LLP, Mineola, NY (Eric P. Tosca of counsel), for appellants.
Wade T. Morris, New York, NY (Kenneth J. Gorman of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the defendants appeal from a decision of the Supreme Court, Kings County (Derefim Neckles, Ct. Atty. Ref.), dated December 11, 2018. The decision, after a hearing to determine the validity of service of process on the defendant Klodian Hysa, determined that he was properly served with process.
ORDERED that the appeal is dismissed, with costs.
The appeal must be dismissed, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp. , 100 AD2d 509).
DILLON, J.P., ROMAN, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court